Citation Nr: 0020896	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  96-05 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral defective hearing.





ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1976 to 
August 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision by the 
RO that confirmed and continued a noncompensable rating for 
service-connected bilateral defective hearing.  

As a preliminary matter, the Board notes that, in his 
substantive appeal of October 1995, the veteran requested a 
hearing before a member of the Board.  He also provided a new 
address, but the October 1997 notice to appear for the 
requested hearing was not sent to this address.  Another 
notice to appear for a travel Board hearing was issued in 
April 1998.  This notice was sent to the address provided by 
the veteran on his substantive appeal.  However, the veteran 
asked that the hearing be postponed.  This request was 
granted, but the notice of this action was sent to yet 
another address, the source of which is not readily evident 
from the claims file.  Notice of the rescheduled hearing was 
sent to this latter address, but the veteran failed to appear 
at the hearing in September 1998.

This case was before the Board in October 1998 when it was 
remanded, in part, to clarify the veteran's address.  A 
letter was received from the veteran in January 2000, in 
which he provided his current address, which address appears 
to be the last known address of record.  Another hearing as 
requested by the veteran was scheduled for July 11, 2000, but 
he did not appear.


FINDINGS OF FACT

1.  A VA examination was required to determine whether the 
veteran met the criteria for an increased rating for 
bilateral defective hearing; consequently, this evidentiary 
development was sought in an October 1998 remand by the 
Board.


2.  Without good cause, the veteran failed to report for a 
March 2000 VA examination.


CONCLUSION OF LAW

An increased (compensable) rating for bilateral defective 
hearing is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.85, Table VI, Table VII, (Diagnostic 
Code 6100) (1998); 38 C.F.R. §§ 3.655, 4.85, 4.86 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When 
rating the veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern, since this 
provides the most accurate picture of the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, 

and 4,000 cycles per second.  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992) (defective hearing is rated on the 
basis of a mere mechanical application of the rating 
criteria); 38 C.F.R. § 4.85 (1998); 38 C.F.R. § 4.85 (1999).

The veteran's service-connected bilateral defective hearing 
is currently evaluated as noncompensably disabling under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  
(Service connection was granted by the RO in December 1979.)  
During the course of the veteran's appeal, the criteria for 
rating hearing impairment and other diseases of the ear were 
revised.  (The new criteria have been in effect since 
June 10, 1999.)  64 Fed. Reg. 25,202-25,210 (1999) (May 11, 
1999).  According to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court), when a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless Congress and/or the VA Secretary 
provide otherwise.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Because Congress or the Secretary has not provided 
otherwise in this particular instance, the Board concludes 
that the veteran should be afforded the opportunity to have 
his claim reviewed under the most favorable version of the 
applicable rating criteria.  See Karnas, supra.  Therefore, 
adjudication of a claim for a compensable rating must now 
include consideration of both the old and the new criteria.  
Id.  This rule of adjudication requires that the criteria 
most favorable to the veteran's claim be used to assign a 
rating.  Id.  (The Board notes that the veteran was advised 
of the new criteria in a March 2000 supplemental statement of 
the case (SSOC).)

The criteria in effect both before and after the change 
establish eleven auditory acuity levels designated from I to 
XI.  Whether viewing the old or new criteria, Tables VI and 
VII as set forth following 38 C.F.R. § 4.85 are used to 
calculate the rating to be assigned.  38 C.F.R. § 4.85 
(1998); 38 C.F.R. § 4.85 (1999).  In instances where, because 
of language difficulties, the Chief of the Audiology Clinic 
certifies that the use of both puretone averages and speech 
discrimination scores is 

inappropriate, Table VIa of 38 C.F.R. § 4.85 is to be used to 
assign a rating based on puretone averages.  38 C.F.R. 
§ 4.85(c) (1998); 38 C.F.R. § 4.85(c) (1999).  The Board has 
compared the previous versions of Table VI and Table VII, 
with the new versions of these tables, and finds that there 
has been no discernable change in them.  Furthermore, the 
revisions in the language in 38 C.F.R. § 4.85 do not change 
the method by which Tables VI and VII are interpreted, but 
only describe, in greater detail, how they are applied.  
Additionally, as discussed below, the language added by 
38 C.F.R. § 4.86 (1999) for exceptional patterns of hearing 
impairment do not apply in the veteran's case because the 
evidence does not show that he has puretone thresholds at 
each of the four specified frequencies of 55 decibels or 
more, and he does not have a reading of 70 decibels or more 
at 2,000 Hertz (Hz).  38 C.F.R. § 4.86 (1999).  Consequently, 
the Board notes that neither set of rating criteria is more 
favorable to the veteran's claim.

(Under the criteria that became effective in June 1999, when 
the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(1999).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hz, and 70 decibels or more at 
2,000 Hz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(1999).)

In the veteran's case, audiometric testing conducted in 
August 1991 revealed puretone thresholds of 35, 25, 55, and 
45 decibels in the right ear, and 35, 20, 30, and 40 decibels 
in the left ear, at 1000, 2000, 3000, and 4000 Hz, 
respectively.  Speech discrimination score was 96 percent in 
the right ear, and 94 percent in the left ear.  Applying 
these test results to 38 C.F.R. § 4.85, Table VI (1998), the 
veteran has a numeric designation of I for each ear, 
resulting in a finding that an increase in the currently 
assigned noncompensable rating is not warranted.  The same 
results are obtained by applying the results to 38 C.F.R. 
§ 4.85, Table VI, Table VII (1999).  Additionally, as is 
apparent from the results set out above, the 

veteran did not have thresholds of 55 or greater in each of 
the specified frequencies, and did not have thresholds of 70 
decibels or more at 2,000 Hz.  Consequently, 38 C.F.R. § 4.86 
(1999) is not for application.  Moreover, no examiner has 
indicated that use of speech discrimination scores is 
inappropriate because of language difficulties.  38 C.F.R. 
§ 4.85(c) (1998); 38 C.F.R. § 4.85(c) (1999).

Audiometric testing conducted in November 1992 was not 
complete in that a puretone threshold was not obtained at the 
3,000 Hz level for the left ear.  This makes it impossible to 
properly apply the rating criteria as set forth in 38 C.F.R. 
§ 4.85, Table VI (1998) or 38 C.F.R. § 4.85, Table VI, Table 
VII (1999).  Consequently, given this incomplete examination, 
and the fact that no testing had been conducted for almost 6 
years, among the actions sought by the Board in its 
October 1998 remand was a VA examination for purposes of 
assessing the degree of hearing impairment experienced by the 
veteran.  

In February 2000, the RO sent the veteran a letter informing 
him that a VA examination would be scheduled in the near 
future and that he would be informed by a separate letter 
from the VA hospital when and where the examination would be 
held.  The RO informed the veteran that it was important that 
he report for this examination so that his claim for benefits 
may be evaluated based on the most current and complete 
information available.  The RO noted that, if it was 
determined that entitlement to a benefit could not be 
established with a current VA examination, and he failed to 
report for VA examination, his claim would be denied.  The 
record also indicates that a VA examination was scheduled for 
March 1, 2000, but that the veteran failed to report.  

A SSOC was issued on March 28, 2000, which specifically 
informed the veteran that he had failed to report for a VA 
examination scheduled at the VA Medical Center in New York on 
March 1, 2000, and that evidence expected from this 
examination, which might have been material to the outcome of 
the claim, could not be considered.  The RO also referred to 
its February 2000 letter, explaining the circumstances 
surrounding failure to report for examination.  It was 
further explained to the veteran that there was no medical 
evidence produced to show any indication that would warrant a 
higher evaluation either by old or new schedular criteria or 
on an extraschedular basis.

Because the question of entitlement to an increased rating 
turns on whether the veteran meets the schedular criteria for 
an increased rating, and because examinations were required 
in order to determine whether he had in fact met those 
criteria, the benefit sought cannot be granted at this time.  
VA regulations specifically provide that:

When entitlement or continued entitlement 
to a benefit cannot be established or 
confirmed without a current VA 
examination or reexamination and a 
claimant, without good cause, fails to 
report for such examination, or 
reexamination, . . . [and] the 
examination was scheduled in conjunction 
with . . . a claim for increase, the 
claim shall be denied.

38 C.F.R. § 3.655(a), (b) (1999).

In this regard, the Board notes that, because the veteran's 
failure to report for the examination is without explanation, 
it may be said that his absence from the scheduled 
examination was without good cause.  The RO noted the 
veteran's failure to report for examination in a March 2000 
SSOC, but no explanation was thereafter received from the 
veteran.  Additionally, it should be noted that no evidence 
has been presented to rebut the presumption that the veteran 
was properly informed of the date and time of the 
examination.  See Mason v. Brown, 8 Vet. App. 44, 53-55 
(1995).  Consequently, his claim for an increased 
(compensable) rating for bilateral defective hearing must be 
denied.  38 C.F.R. § 3.655 (1999).



ORDER

An increased (compensable) rating for bilateral defective 
hearing is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

